Name: Commission Regulation (EC) No 1092/2004 of 10 June 2004 amending Regulation (EC) No 1342/2003 as regards the determination of categories of rice within the meaning of Regulation (EC) No 1291/2000
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 11.6.2004 EN Official Journal of the European Union L 209/9 COMMISSION REGULATION (EC) No 1092/2004 of 10 June 2004 amending Regulation (EC) No 1342/2003 as regards the determination of categories of rice within the meaning of Regulation (EC) No 1291/2000 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), and in particular Article 9(2) thereof, Whereas: (1) Article 14 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2) provides for the possibility of determining categories of products for applications for licences and licences with advance fixing of the refund. (2) In order to allow for more flexibility in the management of export refunds for rice, categories of rice should be determined. (3) Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3) should therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The following is hereby added to the second subparagraph of Article 4(1) of Regulation (EC) No 1342/2003: Category 7 : 1006 20 11 9000, 1006 20 13 9000, 1006 20 15 9000, 1006 20 92 9000, 1006 20 94 9000, 1006 20 96 9000 Category 8 : 1006 30 21 9000, 1006 30 23 9000, 1006 30 25 9000, 1006 30 42 9000, 1006 30 44 9000, 1006 30 46 9000 Category 9 : 1006 30 61 9100, 1006 30 63 9100, 1006 30 65 9100, 1006 30 92 9100, 1006 30 94 9100, 1006 30 96 9100 Category 10 : 1006 30 61 9900, 1006 30 63 9900, 1006 30 65 9900, 1006 30 92 9900, 1006 30 94 9900, 1006 30 96 9900. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply to licences issued from 1 April 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27). Repealed by Regulation (EC) No 1785/2003 (OJ L 270, 21.10.2003, p. 96) with effect from the date of entry into force of the latter. (2) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 636/2004 (OJ L 100, 6.4.2004, p. 25). (3) OJ L 189, 29.7.2003, p. 12. Regulation as amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50).